778 N.W.2d 75 (2010)
Derith SMITH, Plaintiff-Appellant,
v.
ANONYMOUS JOINT ENTERPRISE, George Preston, Mary Barrows, Village of Suttons Bay, and Charles Stewart, Defendants, and
Donald Barrows, John Stanek, and Noel Flohe, Defendants-Appellees.
Docket Nos. 138456, 1384567, 1384568. COA No. 275297, 275316, 275463.
Supreme Court of Michigan.
February 11, 2010.

Order
On order of the Chief Justice, motions by defendants-appellees Barrows and Stanek to extend the time for filing their briefs are considered and, they are GRANTED. The motion by the Detroit News and others for leave to file a brief amicus curiae is considered and it is GRANTED.